UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Energy equipment and services (17.0%) Baker Hughes, Inc. 2,100 $119,616 Cameron International Corp. (NON) 1,800 99,702 FMC Technologies, Inc. (NON) 2,300 110,630 Halliburton Co. 18,870 994,072 Petrofac, Ltd. (United Kingdom) 40,867 846,195 Rowan Cos. PLC Class A (NON) 7,400 256,188 Schlumberger, Ltd. 14,700 1,299,774 SPT Energy Group, Inc. (China) 216,000 148,782 Oil, gas, and consumable fuels (81.7%) Anadarko Petroleum Corp. 10,700 950,374 BG Group PLC (United Kingdom) 48,720 993,044 Cabot Oil & Gas Corp. 13,000 447,850 Cairn Energy PLC (United Kingdom) (NON) 115,824 520,458 Canadian Natural Resources, Ltd. (Canada) 23,100 751,775 Chevron Corp. 5,497 673,053 Cobalt International Energy, Inc. (NON) 11,947 265,582 Continental Resources, Inc. (NON) 2,900 311,779 EnCana Corp. (Canada) 12,500 239,048 Energen Corp. 2,900 209,293 Energy Transfer Equity LP 10,400 777,608 ENI SpA (Italy) 31,171 749,676 EOG Resources, Inc. 6,000 990,000 Exxon Mobil Corp. 30,298 2,832,254 Genel Energy PLC (Jersey) (NON) 48,163 837,039 Gulfport Energy Corp. (NON) 5,300 309,679 HRT Participacoes em Petroleo SA (Brazil) (NON) 199,240 63,163 Kodiak Oil & Gas Corp. (NON) 35,400 401,436 Marathon Oil Corp. 35,000 1,261,400 Origin Energy, Ltd. (Australia) 35,367 449,090 QEP Resources, Inc. 23,400 749,268 Royal Dutch Shell PLC Class A (United Kingdom) 72,709 2,431,650 Suncor Energy, Inc. (Canada) 40,600 1,391,607 Total common stocks (cost $19,913,843) WARRANTS (0.5%) (a) (NON) Expiration date Strike Price Warrants Value Coal India, Ltd. 144A (India) 5/12/14 $0.00 25,128 $109,354 Total warrants (cost $114,326) SHORT-TERM INVESTMENTS (1.0%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 224,229 $224,229 Total short-term investments (cost $224,229) TOTAL INVESTMENTS Total investments (cost $20,252,398) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $5,419,816) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 1/16/14 $136,970 $140,816 $(3,846) Barclays Bank PLC Australian Dollar Buy 1/16/14 1,997 2,053 (56) British Pound Sell 12/18/13 132,854 126,251 (6,603) Euro Buy 12/18/13 247,164 239,623 7,541 Japanese Yen Buy 2/19/14 75,342 78,419 (3,077) Swiss Franc Buy 12/18/13 101,957 98,654 3,303 Citibank, N.A. Canadian Dollar Buy 1/16/14 40,612 42,016 (1,404) Japanese Yen Buy 2/19/14 42,161 43,900 (1,739) Credit Suisse International British Pound Sell 12/18/13 812,830 772,435 (40,395) Canadian Dollar Buy 1/16/14 88,086 90,632 (2,546) Japanese Yen Buy 2/19/14 117,526 122,389 (4,863) Swiss Franc Buy 12/18/13 36,082 34,910 1,172 Deutsche Bank AG Euro Buy 12/18/13 487,398 483,548 3,850 Goldman Sachs International British Pound Sell 12/18/13 385,636 366,481 (19,155) Euro Buy 12/18/13 536,723 520,413 16,310 HSBC Bank USA, National Association British Pound Sell 12/18/13 255,073 244,298 (10,775) Norwegian Krone Buy 12/18/13 117,107 117,708 (601) JPMorgan Chase Bank N.A. British Pound Sell 12/18/13 176,866 174,460 (2,406) Canadian Dollar Buy 1/16/14 68,626 70,371 (1,745) Canadian Dollar Sell 1/16/14 68,626 69,078 452 Euro Sell 12/18/13 242,544 235,984 (6,560) Norwegian Krone Buy 12/18/13 215,732 217,323 (1,591) Swedish Krona Buy 12/18/13 36,836 36,564 272 UBS AG Australian Dollar Sell 1/16/14 56,094 57,642 1,548 British Pound Sell 12/18/13 100,295 87,930 (12,365) Canadian Dollar Sell 1/16/14 410,911 423,022 12,111 Euro Buy 12/18/13 259,937 252,380 7,557 Norwegian Krone Buy 12/18/13 54,679 55,527 (848) WestPac Banking Corp. Canadian Dollar Buy 1/16/14 208,981 214,989 (6,008) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $22,773,693. (b) The aggregate identified cost on a tax basis is $20,409,124, resulting in gross unrealized appreciation and depreciation of $3,020,740 and $615,196, respectively, or net unrealized appreciation of $2,405,544. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $212,536 $1,573,712 $1,562,019 $48 $224,229 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $73,189 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 58.2% United Kingdom 21.0 Canada 10.4 Jersey 3.7 Italy 3.3 Australia 2.0 China 0.6 India 0.5 Other 0.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $85,428 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Energy $16,103,023 $6,378,062 $— Total common stocks — Warrants $— $109,354 $— Short-term investments 224,229 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(72,467) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $54,116 $126,583 Equity contracts 109,354 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount)	$6,800,000 Warrants (number of warrants)	19,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
